UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN JEROME WISE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-00791-CMC-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, THE LAW OFFICE OF JOHN M. ERVIN, III, Darlington,
South Carolina, for Appellee. Julius Ness Richardson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin Jerome Wise pled guilty without a plea agreement

to    possession   of   firearms    by       a   convicted   felon,    18   U.S.C.

§§ 922(g)(1), 924(a)(2), 924(e) (2006), receiving and possessing

a firearm, 26 U.S.C. § 5845(a)(3), (a)(4) (2006), possession

with intent to distribute cocaine base and methamphetamine and

marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(D) (2006), and use and

carry of a firearm during and in relation to a drug trafficking

crime, 18 U.S.C. § 924(c)(1) (2006) .                He received a 240-month

sentence.     On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issues: (1) whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Wise’s guilty plea; and (2) whether

the    sentence    imposed   by    the   district      court    is    reasonable.

Although informed of his right to do so, Wise has not filed a

supplemental brief.      The Government declined to file a response.

            Because Wise did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                    United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                   Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Wise’s plea.       Given no indication to the contrary, we

therefore find that Wise’s plea was knowing and voluntary, and,



                                         2
consequently, final and binding.                  See United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            Next       we   review    Wise’s      sentence    for   reasonableness

using an abuse of discretion standard.                   Gall v. United States,

552 U.S. 38, 51 (2007).           The first step in this review requires

us to ensure that the district court committed no significant

procedural error.           United States v. Evans, 526 F.3d 155, 161

(4th     Cir.     2008).        Procedural         errors     include    improperly

calculating the advisory Sentencing Guidelines range, failing to

consider    the    §    3553(a)      sentencing     factors,    sentencing     using

clearly erroneous facts, or failing to adequately explain the

sentence.       Gall, 552 U.S. at 51.              Only if we find a sentence

procedurally       reasonable        may     we    consider     its     substantive

reasonableness.         United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).       Here, we discern no basis to conclude that Wise’s

within-Guidelines           sentence        was     either      procedurally      or

substantively unreasonable.                See United States v. Powell, 650

F.3d 388, 395 (4th Cir.) (noting this court presumes sentence

within    applicable        Guidelines     range    to   be   reasonable),     cert.

denied, 132 S. Ct. 350 (2011).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Wise’s conviction and sentence.                     This court

requires that counsel inform Wise, in writing, of the right to

                                            3
petition the Supreme Court of the United States for further

review. If Wise requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court   for    leave     to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Wise.            We dispense with oral argument because the

facts   and    legal    contentions      are   adequately      presented    in    the

materials      before    this    court   and   argument   would    not     aid    the

decisional process.


                                                                           AFFIRMED




                                          4